Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
		Applicant’s specification amendments, claim amendments, and arguments, filed 07 January 2021, are acknowledged.
	Claims 1-18 are pending.
	Claims 1, 10, 13 & 17 are amended.
	Claim 16 is withdrawn.
	Claims 1-15, 17 & 18 have been examined on the merits.
Examination on the merits is extended to the extent of the following species:
Wax-synthetic waxes such as polyethylene polymethylene;
Silicone-Dimethicone, Dow Corning 200;
Cationic surfactant- mono-alkyl amine cationic surfactants having one long alkyl or alkenyl group from about 12 to about 30 carbon atoms
Delivery system-multi-piece applicator which has a first plate and a second plate

Withdrawn Objections/Rejections
The objection to page 9 of the specification is withdrawn due to an amendment which corrects a spelling error.
The objection to claim 10 is withdrawn due to amendments which place a space between “0.01” and “N/cm2”.

The objection to claim 17 is withdrawn due to amendments which replace Markush language with “comprising a sliding lock.” 
 
New & Maintained Objections/Rejections
Specification
The disclosure remains objected to because of the following informalities: the specification still contains undefined trademarks/tradenames throughout the disclosure (e.g. Cyclomethicone D5; Dow Corning 344; Dow Corning 345; GE 7207; GE 7158; Silicone Fluids SF-1202; SF-1173; SWS-03314, SWS-03400; F-222; F-223; F-250; F-251; Volatile Silicones 7158, 7207, and 7349; and Masil SF-V; pg. 35).  Language such as "the product X (a descriptive name) sold under the trademark Y" is permissible language for inclusion in the specification (See MPEP 608.01(v)).  Also the tradename should be capitalized (all capitals) wherever it appears and be accompanied by the generic terminology. The trademark must also be denoted with "TM" (superscript) or "®" (superscript) where it appears. For example, TWEEN® 20 (polysorbate 20). 
Applicant is reminded to check the entire disclosure to ensure that the application all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).
Appropriate correction is required.




Response to Arguments
Applicant makes no argument pertaining to the specification amendments. The issue at hand is reagents such as Silicone Fluids SF-1202 are not chemically defined. In other words, what is Silicone Fluids SF-1202?  Amodimethicone? Cyclopentasiloxane?

Claim Objections
Claims 1 & 13 stand objected to because of the following informalities: Amended claim 1, lines 7-8, now recites “the connection comprises a locking mechanism located at the connection” which is redundant. The connection comprises the locking mechanism so it necessarily has to be located at the connection. 
Applicant may wish to consider whether an amendment to recite “the connection comprises a locking mechanism which prevents interaction with a consumers' hair during usage of the hair treatment application delivery system” would obviate the objection while still being reflective of Applicant’s invention.

 Amended claim 13 now has poor grammar, reciting “built in a snap” in the second to the last line of claim 13. However, support is found in the instant specification for “built in snap”. 
To obviate the objection, Applicant may wish to consider amending claim 13 to recite “built in snap”, rather than “built in a snap”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 recites “the connection comprises a locking mechanism located at the connection which prevent interaction with a consumers' hair during usage of the hair treatment application delivery system”.  Applicant states support for this amendment is found at pg. 9, lines 18-19.
This is not persuasive. Page 9, lines 18-19, states “the locking mechanism (9) is located at the hinge to prevent interaction with the consumers' hair during usage”. The contemplated locking mechanism being located at the hinge is a more narrow contemplation than the recited locking mechanism being located “at the connection.”
The claim amendments change the scope of the disclosure; thereby, constituting new matter.
Claims 2-15 are rejected under 35 USC 112(a) because they depend from rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, section b), recites: “b) a hair treatment application delivery device comprising a first plate and a second plate positionable in a juxtaposed relationship when the hair treatment application delivery device is in a closed state, wherein the first and second plates are coupled together via a connection, and wherein the first and second plates each has an internal and external surface wherein the connection comprises a locking mechanism located at the connection which prevent interaction with a consumers' hair during usage of the hair treatment application delivery system” (emphasis added).  The reiterative recitation and poor conjugation make this claim unclear. The recitation of “wherein the connection comprises a locking mechanism located at the connection” is nonsensical. If the connection comprises a locking mechanism, the locking mechanism is necessarily located at/on the connection. Next, the recitation of “at the connection” suggests this portion of the claim could be referring to a specific point or structure, such as a hinge, in which the locking mechanism is located or it could still be directed to the connection as a whole which comprises a locking mechanism. 
prevent interaction with a consumers' hair during usage of the hair treatment application delivery system.” The conjugation of “prevent” is such that it modifies a plural noun. “The connection” is singular and “locking mechanism” is singular. The only plural object recited in this region of the claim are the first and second plates. Is Applicant meaning to recite plates prevent interaction with the consumers hair?  Further what objects/structures are being prevented from interacting with a consumer’s hair during use of the delivery system? The plates?
Claims 2-15 are rejected under 35 USC 112(b) because they depend from indefinite claim 1 and do not clarify the issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 stand rejected under 35 U.S.C. 103 as being unpatentable over GLENN (US 2008/0083419; previously cited).
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. dimethicone a genera to which 

Note: The claims are interpreted as the locking mechanism not being integral to the axis of rotation on the connection/hinge. Indefinite claim 1 is interpreted such that the locking mechanism is located at a point on the connection which prevents interaction of the locking mechanism with the consumer’s hair during use of the application delivery system. Claim 9 is directed to intended use for the hair treatment application delivery system and does not further limit the composition or the delivery system.
GLENN teaches a hair treatment application system which comprises first and second plates, a hinge, a leaf spring or other appropriate spring assembly (i.e. a connection present on a multi-piece applicator device; Abstract; Figure-#30; [0060], [0061], [00151]; claims 1, 11, 12 & 15).  GLENN teaches the connection has a spring back pressure even more preferably from 0.01-10.0 N/cm2 (claim 10). In Figures 1-5, the plates are in a juxtaposed relationship when the device is closed (claim 1). GLENN teaches the external surface of the delivery device has gripping areas (i.e. the external surface comprises tactile materials; [0151]; claim 14). GLENN teaches the delivery device comprises absorbent substrates attached to the internal surfaces of the device which may be a porous foams and sponges (i.e. closed cell compressible foam; [0083]-[0087]; i.e. external surface of the first or second plate comprises visible features and tactile materials; claims 2, 3 & 14). These substrates may be attached to the device via a mechanical interlock such as Velcro, magnetics, or snap locks (i.e. the connection is a hinge and the hinge comprises a locking mechanism; [0085] & [0091]; claims 1 & 13). GLENN does not disclose that the hair becomes entangled in the mechanical interlocks or that the operator must be careful to have the hair stuck within the hinged plates of the device; thereby Glenn implicitly teaches the 
GLENN teaches 2 passes with the application delivery device applied 0.3-0.8 grams of hair treatment to hair (i.e. 0.15-0.4 grams of hair treatment per pass; [0203]; claim 9). GLENN in Example G teaches a hair conditioner treatment which is free of volatile solvents and volatile carriers as recited by claim 7 ([0213]; claim 7). GLENN in Example G teaches the composition comprises emulsifying wax (i.e. a synthetic wax/ elected species), cetyl alcohol (i.e. a fatty alcohol which conditions and provides gloss to hair), and stearamidopropyl dimethylamine (i.e. monoalkyl, cationic surfactant; elected species; [0213]; claims 4-6). GLENN in Example F teaches a hair treatment which is a conditioning shampoo that comprises dimethicone (i.e. a silicone) and cetyl alcohol ([0213]; claim 1).
Although GLENN does not explicitly teach a conditioner comprising a silicone and a wax, it would have been obvious to one of ordinary skill in the art to complement GLENN’s Example G conditioner to include dimethicone, in order to further condition hair and increase the hair’s gloss; thereby, making it prima facie obvious to make such an improved hair conditioner.
GLENN’s hair treatment is necessarily a solid having a hardness in the range of 3-50 (retention at 5 seconds) because GLENN teaches the recited reagents in the recited amounts (claims 1 & 8). Further GLENN’s composition comprises the solids/pastes/waxes/thickeners of cetyl alcohol, stearyl alcohol, hydroxyethylcellulose, PEG-2M and emulsifying wax (i.e. synthetic wax).
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)(MPEP 2112.01 II).

claims 1 & 8).  GLENN further teaches the hair treatment is absorbed onto the absorbent substrate; making it a solid by definition.

Claims 1-15 stand rejected under 35 U.S.C. 103 as being unpatentable over GLENN and INMAN (US 4,854,333; 1989; previously cited).
Claim Interpretation: As above.
The teachings of GLENN are described above. GLENN teaches inclusion of dimethicone (Viscasil 330,000) in the Example F conditioner shampoo.
However, GLENN does not teach the elected species of dimethicone- Dow Corning (i.e. DC) 200.
INMAN teaches antidandruff shampoo compositions (title). INMAN teaches inclusion of a nonvolatile silicone fluid as a suitable optional component (col. 7, lines 25-30). INMAN teaches the nonvolatile silicone fluids suitable for the invention include polydimethyl siloxanes with viscosities ranging from about 5 to about 600,000 centistokes at 25⁰C (col.7 lines 35-50). These siloxanes are available, for example, from the General Electric Company as the Viscasil series and from Dow Corning as the Dow Corning 200 series (col.7, lines 35-50). The ordinary skilled artisan at the time of filing knew that dimethicone is a conditioning agent which provides shine to hair.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to substitute GLENN’s Viscasil series dimethicone with DC 200 series dimethicone because both Viscasil series dimethicone and DC 200 series dimethicone are species of dimethicone with viscosities between about 5 to about 600,000 centistokes at 25⁰C which are suitable for topical hair compositions as taught by INMAN. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, to obtain the predictable results of hair conditioning and sheen.

s 1-15 & 17 stand rejected under 35 U.S.C. 103 as being unpatentable over GLENN and INMAN as applied to claims 1-15 above, and further in view of YAMANE (JP 2005261729; 2005; previously cited on PTO-892: 03/22/2019).
Note: All citations to the foreign document refer to the English translation.
Claim Interpretation: As in the prior office actions; the claims are interpreted as the locking mechanism being integral to the axis of rotation on the connection/hinge. 
The teachings of GLENN and INMAN are described above. GLENN teaches the connection is a hinge (GLENN’s claim 9). GLENN in Figures 1-6 show the hinge is on the minor axis of the applicator (claim 17).
However, neither Glenn nor INMAN teach the hinge comprises a locking mechanism which is a sliding lock.
YAMANE teaches compact container for storing cosmetic materials in which a lid body is closed by a biasing force of a spring, thereby eliminating a hook mechanism for keeping the lid body in a closed state and simplifying its structure ([0001]). YAMANE teaches the cosmetic compact container in which a lid body is rotatably and closably coupled to a container body via a hinge ([0008]; claim 17). The hinge (4) contains a sliding element (44 that is fitted into the sliding element recessed part of the hinge (42 a) so that the lid body is held in a closed state without using a hooking mechanism [0030]. YAMANE reiterates there is a slider that, when the compact is in the closed state, is fitted into the locking hole which ultimately results in the lid of the compact remaining closed (i.e. sliding lock; [0027]; claim 17).  When one opens the compact, the slider slips from the slider lock recess (i.e. sliding lock; [0027]; claim 17).
Here, at least rationale (D) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to apply a known technique (i.e. YAMANE’s hinge .  

Claims 1-15 & 18 stand rejected under 35 U.S.C. 103 as being unpatentable over GLENN and INMAN  as applied to claims 1-15 above, and further in view of Cosgrove (2005; previously cited; PTO-892: 03/22/2019).
Note: All citations to the foreign document refer to the English translation.
The teachings of GLENN and INMAN are described above. GLENN implicitly teaches the hair treatment application system is commercially sold by teaching the system is part of a kit with instructions to the consumer (GLENN’s claim 17). GLENN’s connection is taught to be a hinge. 
However, GLENN does not teach the locking mechanism is a case.
Cosgrove teaches secondary packaging protects the product being sold from bumps and scuffs (pg. 1, ¶ 1; claim 18). Cosgrove teaches use of injection molded boxes (i.e. a locking mechanism which is a case) with the company logo on it as secondary packaging used as a subliminal trigger on the consumer to go back to that particular brand for the desired good (pg. 1, ¶ 3; claim 18). Cosgrove teaches the cosmetic company, Estee Lauder, uses secondary packaging (pg. 1, ¶ 4; claim 18). This packaging employs small hinged clear acrylic cubes which contain lip and eye colors including lip colors that are in the shape of spheres (i.e. one solid treatment composition in a delivery device with a hinge; pg. 1; claim 18). One half of the sphere is attached to the top of the inside segment of the cube by a plate and the lower half of the sphere is affixed to the bottom by another plate (pg. 1). These plates give the clear hinged cubes an when closed (emphasis added pg. 1; i.e. a delivery device with a first and second plate in a juxtaposed relationship in a closed state, in which the first and second plates are coupled together via a connection that is a hinge; claim 18). The small acrylic cubes are housed inside a custom designed clear acrylic box fitted with a tray that unobtrusively holds the cubes; resulting in a secondary compact that is “too pretty not to keep” (i.e. the locking mechanism is a case/box; pg. 1; claim 18).
Here, at least rationale (D) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to apply a known technique (i.e. Cosgrove’s secondary packaging) to a known device (GLENN’s hair treatment device) ready for improvement to yield the predictable result of a hair treatment device kept in a closed state in an injected molded box that protects the device from bumps and scuffs by providing it in secondary case/compact.

Claims 1-15 & 18 stand rejected under 35 U.S.C. 103 as being unpatentable over GLENN and INMAN  as applied to claims 1-15 above, and further in view of Trottier (US 4,942,893; 1990).
Note: All citations to the foreign document refer to the English translation.
The teachings of GLENN and INMAN are described above. GLENN implicitly teaches the hair treatment application system is commercially sold by teaching the system is part of a kit with instructions to the consumer (GLENN’s claim 17). GLENN’s connection is taught to be a hinge. GLENN teaches the absorbent substrate of the hair treatment devices prevents leaking and oozing of the hair treatment composition [0064]. GLENN teaches the hair treatment 
However, neither GLENN nor Inman teach the locking mechanism is a case.
In the same field of invention, Trottier teaches a hair highlighting capsule which comprises a case having a hinge at the minor axes (title; Figure 5). 

    PNG
    media_image1.png
    479
    623
    media_image1.png
    Greyscale


Trottier teaches it is an object of their invention to provide a hair highlighting capsule which will not allow solution confined within the capsule to leak out (col. 2, ll. 55-60). Trottier teaches the hair highlighting capsule of the present invention is comprised of a female side and a male side which are connected by a hinge (col. 3, ll. 30-40). Trottier teaches the means are 

    PNG
    media_image2.png
    882
    443
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    203
    692
    media_image3.png
    Greyscale


(i.e. the locking mechanism is a case; col. 3, ll. 60-65; claim 18).
Here, at least rationale (C) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to use a known technique (i.e. Trottier’s means for locking and sealing a hair treatment applicator/capsule with male protrusions provided in the side wall of top half/lid of the applicator/capsule which interlock with indentations provided in the side wall of the lower half/bottom of that applicator/capsule)) to improve similar devices (GLENN’s hair treatment device applicator) in the same way such that the hair treatment composition contained in the hair treatment delivery does not leak out.
Response to Arguments
In the traverse of the rejection of claims 1-15 under 35 U.S.C. § 103 (AIA ) over Glenn, Applicant argues Glenn does not teach first and second plates coupled together via connection in wherein the connection comprises a locking mechanism located at the connection which prevent interaction with a consumers' hair during usage of the hair treatment application delivery system (reply, pg. 8-11). Applicant argues the Glenn’s plates having the porous substrates are attached to the device via a mechanical interlock while Applicant’s locking mechanism is at the connection (reply, pg. 11). Applicant argues the attachment points in which the interlocks connect the porous substrates and plates not on the connection (reply, pg. 12-13). 
Applicant’s argument is not persuasive. The issue is Applicant has not structurally defined the connection or the physical location for which the locking mechanism is placed. 
GLENN teaches a hair treatment application system which comprises first and second plates, a hinge, a leaf spring or other appropriate spring assembly (i.e. a connection present on a multi-piece applicator device). GLENN teaches absorbent substrates attached to the device via a mechanical interlock such as Velcro, magnetism, locking pins, or snap locks at [0085] (emphasis added; i.e. locking mechanisms per pg. 9 of the instant specification). Glenn teaches the same structures as Applicant’s locks. Glenn teaches the structure of a connection, the connection being hinged plates comprising the locking mechanisms of mechanical interlocks, magnetism, locking pins and snap locks which attach the absorbent substrates ([0020] & [0091]).

Applicant reiterates the argument the Office fails to state any articulated reasoning with some rational underpinning to support a conclusion of obviousness for selection of the locking mechanism, wax and silicone (reply, pg. 11, 12 & 14).


Applicant argues the Office Action fails to point to disclosure of the use of the claimed connection comprising a locking mechanism located at the connection which prevent interaction with a consumers' hair during usage of the hair treatment application delivery system (pg. 12 & 13). 
This is not persuasive. Glenn teaches the structure of a connection, the connection being hinged plates comprising the locking mechanisms of mechanical interlocks, magnetism, locking pins and snap locks which attach the absorbent substrates ([0020] & [0091]). GLENN does not disclose that the hair becomes entangled in the mechanical interlocks or that the operator must be careful to have the hair stuck within the hinged plates of the device; thereby Glenn implicitly teaches the locking mechanism is located at a point on the connection which prevents interaction of the locking mechanism with the consumer’s hair during use of the application delivery system.

Applicant reiterates the argument that Glenn does not teach a locking mechanism on the connection of his delivery device (pg. 12 & 15). Applicant further argues that Glenn does not disclose "a locking mechanism on the connection of his delivery device. Gelltaches means to connect or affix the porous substrate to his delivery device” (reply, pg. 12 & 13). Applicant asserts that Glenn only discloses the substrates may be attached to the device via a mechanical interlock such as Velcro, magnetics or snap locks (reply, pg. 12 & 13).  
Applicant’s argument is not persuasive.  GLENN teaches mechanical interlocks such as Velcro, magnetism, locking pins, or snap locks at [0085] (emphasis added; i.e. locking mechanisms per pg. 9 of the instant specification). Glenn teaches the same structures as Applicant’s locks. Glenn teaches the structure hinged plates (i.e. a connection), the connection being a hinge and the hinge comprising the locking mechanisms of mechanical interlocks, magnetism, locking pins and snap locks which attach the absorbent substrates. 

Applicant points to Figure 4, for a depiction of the locking mechanism (reply, pg. 11). Applicant argues additional embodiments, arguing the structures locking mechanism (9) including sliding locks with hinge springs (reply, pg. 13)
Applicant is arguing claims 1-15 with a more narrow interpretation than what is recited. Claims 1-15 do not recite where the locking mechanism is on the connection only that it is somewhere in which hair does not interact with it, which is more a function of intended use than an actual location on the connection.  Further GLENN teaches a hair treatment application system which comprises first and second plates, a hinge, a leaf spring or other appropriate spring assembly (i.e. a connection present on a multi-piece applicator device). GLENN does not teach 

Applicant argues Glenn does not teach a solid treatment composition having a wax and a silicone and that office action fails to suggest the benefit resulting from these components (reply, pg. 14).  
Applicant’s argument is not persuasive. Glenn in Example G teaches the solid treatment composition which is free of volatile solvents a volatile carriers ([0213]). GLENN in Example F teaches a hair treatment which is a conditioning shampoo that comprises dimethicone (i.e. a silicone) and cetyl alcohol (an art recognized wax per pg. 33 of the instant specification).
With regard to the Office action failing to recognize the benefit resulting from the combination of Glenn’s taught solid hair treatment in combination with Glenn’s application delivery device, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result is covered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  

In the traverse of the rejection of claims 1-15 under 35 USC 103(a) over Glenn and Inman, Applicant reiterates the argument that one of skill in the art would not look to an antidandruff liquid shampoo composition as a "simple substitution of one known element for another to obtain predictable results” because Inman discloses antidandruff shampoo compositions having an optional component, which may be useful in the antidandruff shampoo, is a nonvolatile silicone (reply, pg. 16 & 17). Applicants reasserts their invention is a solid treatment composition comprising a wax and a silicone (reply, pg. 16 & 17). Applicant reiterates Inman’s antidandruff shampoos look nothing like Applicant’s solid wax compositions in Inventive Example 3-8 (reply, pg. 16, 18 & 20).  Applicant further argues one would not arbitrarily look to Inman to arbitrarily pluck out an optional component, such as the elected species of Dimethicone, Dow Corning 200 fluid (reply, pg. 16-18 & 20).
Applicant’s argument is not persuasive. Glenn in Example G teaches the solid treatment composition which is free of volatile solvents a volatile carriers ([0213]). GLENN in Example F teaches a hair treatment which is a conditioning shampoo that comprises dimethicone (i.e. a silicone) and cetyl alcohol (an art recognized wax per pg. 33 of the instant specification; GLENN’s [0213]; emphasis added). INMAN teaches Viscasil series and Dow Corning 200 series as art recognized equivalents of nonvolatile polydimethyl siloxanes with viscosities ranging from about 5 to about 600,000 centistokes which are used in hair care compositions including shampoo. Thereby, one would look to Inman to determine which species of nonvolatile 

Applicant reiterates the allegation of unexpected results as presented at pg. 38 of the disclosure at Table 1 & Table 2 (reply. pg. 17 & 20). 
	Applicant’s argument is not pervasive.  MPEP § 716.02(d) provides:"[O]bjective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In the instant case, the claims are generic to the solid treatment composition, yet only 7 inventive formulations (species) were evaluated.  The inventive formulations only evaluated two species of synthetic/polymeric waxes and did not evaluate any natural waxes. The inventive formulations only evaluated ONE species of cationic surfactant (i.e. stearamidopropyl-dimethylamine) yet the claims are generic to the cationic surfactant.
Lastly, Applicant did not compare the inventive formulation to the closest prior art which is the composition and device taught by Glenn. “[E]vidence of unexpected results must compare the claimed invention with the closest prior art…” (MPEP 716.02(e) III.) 

In the traverse of the rejection of claims 1-15 under 35 USC 103(a) over Glenn and Inman, Applicant reiterates the argument there is no articulated reasoning for the legal conclusion of obviousness because the motivation of obtaining hair conditioning and sheen is a conclusory statement with no teaching of this attribute in the prior art (reply, pg. 17).
Applicant’s argument is not persuasive. MPEP 2144, “Supporting a Rejection Under 35 U.S.C. 130”,  states “ rationale may be in a reference or reasoned from common knowledge in the art, scientific principles, art recognized equivalents, or legal precedent” (emphasis added).  “The or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943 (emphasis added).
	In the instant case, INMAN teaches Viscasil series and Dow Corning 200 series as art recognized equivalents of nonvolatile polydimethyl siloxanes with viscosities ranging from about 5 to about 600,000 centistokes which are used in hair care. 

Applicant argues Glenn and Inman are silent with regard to the solid treatment composition comprising wax and silicone (reply, pg. 18).
Applicant’s argument is not persuasive.  The solid treatment composition comprising wax and silicone have been addressed in the 35 USC 103(a) rejection and arguments over Glenn.

Applicant reiterates the argument that Glenn and Inman provide no identified reason that would have prompted a person of ordinary skill in the field to specifically select the claimed combination of a locking mechanism in combination with the other claimed components, including a solid treatment comprising a wax and a silicone, and placement of the lock on the connection such that interaction between the lock and the hair is prevented (reply, pg. 20-21). 


Applicant reiterates the argument that hindsight reconstruction has been performed (reply, pg. 19). Applicant argues no identified reason that would have prompted a person of ordinary skill in the relevant field to specifically select the claimed combination a locking mechanism, in combination with the other currently claimed components including a solid treatment comprising a wax and a silicone, nor suggest the benefit resulting from the combination of these components is given (reply, pg. 19-21).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated above, the combination of a locking mechanism, its placement, and a solid treatment composition comprising wax and silicone have been addressed in the 35 USC 103(a) rejection and arguments over Glenn. Glenn teaches his applicator satisfies previously unmet consumer needs in terms of avoiding the leaking of the composition from the applicator and ease of use ([0015] & [0016]).

This is not persuasive. The examiner would like to address the argument, however Applicant’s representative fails to explicitly state which component is not taught by the combination of Glenn, INMAN and YAMANE.  In arguendo, Glenn, INMAN and YAMANE teach the recited hinged plates, sliding lock on the hinge, and a solid treatment composition.

In the traverse of the rejection of claims 1-15 & 17, Applicant reiterates the argument there is no motivation to combine Glenn with Yamane and the Office Action’s assertion of one of ordinary skill in the art being motivated because Yamane teaches a known technique of a hinge sliding lock mechanism is a conclusory statement based on no findings in the cited references (reply, pg. 23-25). Applicant reiterates the argument that no identified reason that would have prompted a person of ordinary skill in the field to specifically select the claimed combination of a locking mechanism in combination with the other claimed components, including a solid treatment comprising a wax and a silicone (reply, pg. 24-25).  Applicant further argues hindsight reconstruction has been performed with no reason given to combine the elements as claimed (reply, pg. 24-25).
Applicant’s argument is not persuasive. The obviousness rationale is not a conclusory statement but rather an identified rationale by The Supreme Court to support the finding of obviousness. Glenn and Yamane are drawn to the same field of cosmetics, both have hinged spring devices, and Yamane teaches the improvement of two plates staying closed without a hooking mechanism through use of a hinge sliding lock mechanism. Next, the combination of a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). With regard to the sliding lock recited in claim 17 and articulated reasoning, Yamane teaches a hinge sliding lock mechanism is an improvement in the cosmetics art resulting in two plates staying closed without a hooking mechanism.

Applicant reiterates the argument that Glenn and Cosgrove’s disclosure of secondary packaging which protects the product within from bumps and scuffs and providing decorative embellishments for consumer recognition does not disclose a locking mechanism selected from the group consisting of a sleeve or case which secures the hair treatment application delivery device in the closed state and would not meet rationale (D) as asserted by the Office Action (reply. pg. 27-29; emphasis original).
Applicant’s argument is not persuasive. It is observed that Applicant has not defined the word, “case.”  The plain meaning of “case” is “a container that is specially designed to hold or protect something”.  Thereby, COSGROVE’s secondary packaging is a case by definition.  Cosgrove teaches this secondary packaging/case gives the clear hinged cubes an appearance of a ball of color encased in an ice cube when closed (pg. 1). The picture shows the clear secondary 

    PNG
    media_image4.png
    335
    368
    media_image4.png
    Greyscale
(pg. 1).

Applicant reiterates the argument there is no identified reason that would have prompted a person of ordinary skill in the field to specifically select the claimed combination of a locking mechanism, selected from the group consisting of a sleeve or case which secures the hair treatment application delivery device in the closed state between uses, in combination with the other currently claimed components including a solid treatment comprising a wax and a silicone, nor suggest the benefit resulting from the combination of these components (reply, pg. 29-30; emphasis original). 
Applicant’s argument is not persuasive.  The combination of a locking mechanism and a solid treatment composition comprising wax and silicone as recited by claims 1-15 have been addressed in the 35 USC 103(a) rejection and arguments over Glenn. With regard to the limitation the locking mechanism is a case as set forth in claim 18, the identified reason to select Cosgrove’s secondary packaging/locking mechanism (which is a case) is the protection of Glenn’s device from bumps and scuffs.


This is not persuasive. It is observed that Applicant has not defined the word, “case.”  The plain meaning of “case” is “a container that is specially designed to hold or protect something”.  Trottier teaches a hair highlighting capsule protects the hair highlighting solution confined within the capsule from leaking out (col. 2, ll. 55-60). Trottier teaches the protrusions and indentions are means for locking the male side projection into the female side central cavity to an extent sufficient to limit flow of the chemical treating solution from the capsule (i.e. the device is secured in a closed state; col. 3, ll. 45-50).  Thereby, Trottier teaches the locking mechanism is a case.
Applicant argues there is no identified reason to select the claimed locking mechanism for selected from a sleeve or a case to secure the delivery system in a closed state, picking and choosing and hindsight reconstruction has been performed (reply, pg. 32-33).
This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated above, Glenn and Trottier are both drawn to similar devices (i.e. hair treatment devices comprising hair cosmetics) and it is obvious to improve similar devices in the same way such that the hair treatment composition contained in the hair treatment delivery does not leak out.

Applicant reiterates the argument that no identified reason that would have prompted a person of ordinary skill in the field to specifically select the claimed combination of a locking mechanism in combination with the other claimed components, including a solid treatment comprising a wax and a silicone (reply, pg. 33-34).  
Applicant’s argument is not persuasive.  The solid treatment composition comprising wax and silicone have been addressed in the 35 USC 103(a) rejection and arguments over Glenn. Trottier teaches the benefit of the locking mechanism is such that the hair cosmetics stored inside do not leak out.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICOLE P BABSON/            Primary Examiner, Art Unit 1619